ORDER
PER CURIAM.
Defendant, City of Berkley, appeals from the judgment entered for plaintiff, Ferguson Reorganized School District, RII, on its declaratory judgment action. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and an opinion would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).